       Case 2:19-cr-00124-TLN Document 35 Filed 06/17/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     MARILYN COOK
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-00124-TLN-1
11                                              )
     Plaintiff,                                 )   STIPULATION AND ORDER TO CONTINUE
12                                              )   SENTENCING
     vs.                                        )
13                                              )
     MARILYN COOK                               )
14                                              )   Date: July 15, 2021
                                                )   Time: 9:30 a.m.
15   Defendant.                                 )   Judge: Troy L. Nunley
                                                )
16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Shelley Weger, Attorney for Plaintiff and Heather Williams, Federal
18
     Defender, through Assistant Federal Defender Douglas Beevers, Attorney for Defendant Marilyn
19
     Cook, that the sentencing hearing scheduled for July 15, 2021 may be vacated and
20
     continued to July 29, 2021, at 9:30 a.m.
21
            The new schedule of disclosure would be as follows:
22
            Final PSR Disclosed:                           July 8, 2021
23
            Formal Objections:                             July 15, 2021
24
            Reply/Sentencing Memorandum:                   July 22, 2021
25
            Sentencing:                                    July 29, 2021
26
            Defense counsel requests a continuance of the sentencing hearing to July 29, 2021 to
27
     provide enough time for the defendant to gather additional records to assist with the production
28

                                                     -1-
       Case 2:19-cr-00124-TLN Document 35 Filed 06/17/21 Page 2 of 3


1    of the final presentence report. United States Probation Officer Janice Slusarenko has no
2    objection to this continuance. Since Ms. Cook has pleaded guilty to the charged offense, the
3    Speedy Trial Act and time exclusion is not a concern.
4
     Dated: June 17, 2021
5                                                HEATHER E. WILLIAMS
                                                 Federal Defender
6
7                                                /s/ Douglas Beevers
                                                 DOUGLAS BEEVERS
8                                                Assistant Federal Defender
                                                 Attorney for Defendant
9                                                MARILYN COOK
10
     Dated: June 17, 2021                        PHILLIP A. TALBERT
11                                               Acting United States Attorney
12
                                                 /s/ Shelley Weger
13                                               SHELLEY WEGER
                                                 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
       Case 2:19-cr-00124-TLN Document 35 Filed 06/17/21 Page 3 of 3


1                                                  ORDER
2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The July 15, 2021 sentencing hearing shall be continued until July 29, 2021, at 9:30
5    a.m., before District Judge Troy L. Nunley.
6
7    IT IS SO ORDERED.
8
9    Dated: June 17, 2021
                                                              Troy L. Nunley
10                                                            United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
